internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-101092-00 date date legend taxpayer trust trustee property parcel a parcel b a b c date grantee river d e f trust plr-101092-00 state dear sir we received your letter dated date requesting rulings regarding application of the rules for a qualified_personal_residence_trust in sec_2702 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows taxpayer proposes to create trust the terms of trust are intended to satisfy the requirements for a qualified_personal_residence_trust found in sec_25_2702-5 taxpayer proposes to transfer property consisting of parcel a and parcel b to trust parcel a of property consists of a acres of land that includes taxpayer’s vacation home a detached garage with an apartment above the garage a one-bedroom cabin with a loft a tennis court and a jacuzzi with an outdoor shower a maintenance person lives in the apartment above the garage rent-free for a portion of the year the maintenance person receives compensation_for maintenance and housekeeping responsibilities taxpayer has constructed the improvements on parcel a since he purchased the land approximately b years ago parcel b of property consists of c acres of land and no improvements other properties in the area are of a similar nature and generally consist of greater acreage than property taxpayer and taxpayer’s spouse have used_property consisting of both parcels as a vacation residence for b years property is used as a vacation residence for more than e days per year taxpayer has never used_property for any purpose other than a vacation residence taxpayer represents that no individual other than taxpayer has the right to use or occupy property and that no commercial activity is conducted on property property including parcel a and parcel b is subject_to a deed of conservation_easement easement dated date between taxpayer as grantor and grantee for purposes of the easement parcel a and parcel b together comprise a single piece of property taxpayer represents that most of the land that is contiguous to property is subject_to similar conservation easements paragraph of exhibit c of the easement expressly prohibits the division subdivision or de_facto subdivision of property except as provided in paragraph of exhibit b article sec_1 of trust provides that taxpayer declares that he has transferred and delivered to trustee in trust the property described in exhibit a which property constitutes an interest in a personal_residence and such other_property as may be subject_to this document according to article sec_2 the fixed term of taxpayer’s interest means a period of f years commencing with the date on which either i an interest in a personal_residence or ii cash for the purchase of an interest in a personal_residence as specified in sec_25_2702-5 is transferred to the trustee plr-101092-00 under article sec_2 b any net_income of the trust estate must be distributed to taxpayer not less frequently than annually no distributions of income or principal shall be made to or for the benefit of any person other than taxpayer provided however that this sentence shall not be construed as preventing the payment of expenses properly chargeable to the trust estate article sec_2 c provides that commutation of taxpayer’s interest hereunder is prohibited according to article sec_2 d the trust may not hold any assets other than i one residence or an interest therein to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of taxpayer ii improvements to a residence provided that the residence as improved meets the requirements of a personal_residence iii one or more policies of insurance or an interest therein insuring the trust’s interest in a residence against damage or destruction iv and additions of cash limited as set forth below to be held in separate_accounts known as the expense and improvement account to be used for certain expenses and improvements associated with the trust’s ownership of an interest in a residence as provided in paragraph f the sales proceeds account to hold the proceeds from any sale of the trust’s interest in a residence and the insurance proceeds account to hold proceeds of insurance payable to the trust as a result of damage to or destruction of a residence in no event may additions of cash be made hereunder unless the one residence or interest therein constitutes a personal_residence of taxpayer under article sec_2 f the trustee may hold in the expense and improvement account cash in an amount which when added to the cash already held does not exceed the amount required for i payment of trust expenses including mortgage payments already incurred or reasonably expected to be paid_by the trust within six months from the date the addition is made ii improvements to a residence to be paid_by the trust within six months from the date the addition is made provided the residence as improved will meet the requirements of a personal_residence and iii the purchase by the trust of a residence to replace another residence within three months from the date the addition is made provided however that the trustee has previously entered into a contract to purchase such replacement residence collectively referred to as the maximum expense reserve and such cash may be used for any such purposes the trustee shall determine not less frequently than quarterly the amounts held by the trust in the expense and improvement account in excess of the maximum expenses reserve and shall distribute such amounts to the taxpayer at least quarterly article sec_2 k provides that this trust shall cease to be a qualified_personal_residence_trust in whole or in part as follows i with respect to the entire trust estate upon a residence ceasing to be used or held for use as a personal_residence of taxpayer as provided in sec_25_2702-5 ii with respect to the entire trust estate upon the first to occur of a the date that is two years after the date damage or destruction renders a residence unusable as a residence b the expiration of the fixed term of taxpayer’s interest and c taxpayer’s death unless prior to the occurrence of such events replacement of or repairs to the residence are completed or a new residence is acquired by the trust iii with respect to all proceeds of sale held in the plr-101092-00 sales proceeds account as the result of a sale of a residence not later than the first to occur of a the date that is two years after the date of the sale of the residence b the expiration of the fixed term of taxpayer’s interest c taxpayer’s death and d the date on which a new residence is acquired by the trust iv with respect to all insurance proceeds held in the insurance proceeds account as the result of damage destruction or involuntary_conversion of a residence not later than the first to occur of a the date that is two years after the date of such damage destruction or involuntary_conversion b the date on which the replacement or repairs to the residence are completed or a new residence is acquired by the trust c the expiration of the fixed term of taxpayer’s interest and d taxpayer’s death under article sec_2 l within thirty days after this trust ceases to be a qualified_personal_residence_trust with respect to all or any portion of the trust estate for any reason other than the expiration of the fixed term of taxpayer’s interest or taxpayer’s death as the case may be the assets with respect to which this trust has ceased to be a qualified_personal_residence_trust and which are not in the independent trustee’s discretion distributed to taxpayer shall be converted to and held for the balance of the fixed term of taxpayer’s interest in a separate trust meeting the requirements of a qualified_annuity_interest as set forth in this paragraph l the provisions of sec_25_2702-3 are incorporated in article sec_2 l iii to establish and to administer the trust share as a qualified_annuity_interest according to article sec_2 if taxpayer dies before the expiration of the fixed term of taxpayer’s interest then upon his death he may appoint all or any portion of the trust estate on any terms and conditions either outright or in trust in favor of any one or more persons or entities including taxpayer’s estate notwithstanding the preceding sentence if a separate trust meeting the requirements of a qualified_annuity_interest is being administered hereunder taxpayer’s general_power_of_appointment described in the preceding sentence is limited to and exercisable only over a portion of the separate trust bearing the same ratio to the total fair_market_value of the separate trust as the value is finally determined for federal estate_tax purposes as the value of the principal includible in taxpayer’s gross_estate for federal estate_tax purposes bears to the entire value of the principal thereof the portion of the trust estate if any which taxpayer has no power to appoint shall be distributed as provided in paragraph b any portion of the trust estate which taxpayer may appoint but does not shall be distributed to the trustee of trust as in force on the date of taxpayer’s death giving effect to any exercise of a power_of_appointment including the power of amendment or if trust is not then in existence the portion will be distributed to taxpayer’s estate article sec_2 provides that if taxpayer survives the expiration of the fixed term of taxpayer’s interest the trust estate shall be distributed upon such expiration as follows a cash held by the trustee in the expense and improvement account if any other than cash used to pay trust expenses due and payable on the date of termination including expenses directly related to termination shall be distributed to taxpayer within thirty days of the date of termination b the balance of the trust estate shall subject_to the provisions of paragraph be distributed in equal shares to taxpayer’s then living children or if none to taxpayer’s then living issue by right of representation if no such issue are then living such property will be distributed as provided in paragraph plr-101092-00 under article sec_2 if taxpayer survives the expiration of the fixed term of taxpayer’s interest taxpayer and from and after taxpayer’s death his spouse shall have the right to lease the residence from the trusts owning interests therein under this document including any successor_in_interest to the trusts as the result of the distribution of an interest in the residence in accordance with the terms of this document for such term of years including options to renew as taxpayer and from and after taxpayer’s death his spouse from time to time determine taxpayer and from and after taxpayer’s death his spouse shall be charged fair market rent during the periods he or she leases the residence article sec_2 provides if taxpayer survives the expiration of the fixed term of taxpayer’s interest then at any time thereafter that property is directed to be distributed to taxpayer’s heirs whose respective identities and shares shall be determined at the time property is directed to be distributed as provided in this paragraph as though the deaths of taxpayer and his spouse occurred immediately following such event and according to the state laws of intestate_succession then in force relating to separate_property not acquired from a parent grandparent or previously deceased spouse however if after six months of reasonable search following the occurrence of such event the trustee is unable to identify and locate any such heirs of taxpayer the property distributable to taxpayer’s heirs shall instead be distributed to one or more charities selected by the independent_trustee subject_to the provisions of paragraph as if each charity so selected were a natural_person over the age of twenty-one article section dollar_figure provides except as provided in paragraph neither taxpayer his spouse nor an entity controlled as that term is defined in sec_25_2701-2 and iii by taxpayer or his spouse may directly or indirectly purchase or otherwise reacquire any interest in any residence included in the trust estate or reacquire any or all of the principal of any trust by substituting assets of equivalent value during the fixed term of taxpayer’s interest or at any time thereafter during which the residence is held by a_trust which is a grantor_trust as to taxpayer under you have requested the following rulings property constitutes a personal_residence withing the meaning of sec_25_2702-5 trust will constitute a qualified_personal_residence_trust within the meaning of sec_25_2702-5 and therefore trust will satisfy the exception to sec_2702 set forth in sec_2702 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 plr-101092-00 sec_2702 provides that sec_2702 does not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the requirements of this section only if the trust is a personal_residence_trust as defined in paragraph b of this section a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal resident_trust sec_25_2702-5 provides that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of a days or b percent of the number of days during such year for which such unit is rented at a fair rental sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must require that income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general except as otherwise provided in paragraphs c ii and c of this section the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning plr-101092-00 of paragraph c i of this section as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder’s interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that i the governing instrument must provide that within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms and ii a for assets subject_to this paragraph c to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust based on the facts and representations submitted we conclude that property is a personal_residence within the meaning of sec_2702 and sec_25_2702-5 and all the improvements are not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location in addition we conclude that trust contains all provisions required by sec_25_2702-5 and thus meets the requirements of a qualified_personal_residence_trust therefore we conclude that under sec_25_2702-5 trust will satisfy the exception to sec_2702 set forth in sec_2702 this ruling is based on the facts presented and the applicable law including restrictive covenants in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the plr-101092-00 federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
